Exhibit 10aa
BRUSH ENGINEERED MATERIALS INC.
Restricted Stock Units Agreement
          WHEREAS,                    , (the “Grantee”) is an employee of Brush
Engineered Materials Inc., an Ohio corporation (the “Corporation”) or a
Subsidiary; and
          WHEREAS, the execution of an agreement in the form hereof (this
“Agreement”) has been authorized by a resolution of the Compensation Committee
(the “Committee”) of the Board of Directors of the Corporation that was duly
adopted on February ___, 2010;
          NOW, THEREFORE, pursuant to the Corporation’s 2006 Stock Incentive
Plan (the “Plan”), the Corporation hereby confirms to the Grantee the grant,
effective on February ___, 2010 (the “Date of Grant”), of                     
Restricted Stock Units (as defined in the Plan) (“RSUs”), subject to the terms
and conditions of the Plan and the following additional terms, conditions,
limitations and restrictions:
ARTICLE I
DEFINITIONS
          All terms used herein with initial capital letters that are defined in
the Plan shall have the meanings assigned to them in the Plan when used herein
with initial capital letters.
ARTICLE II
CERTAIN TERMS OF RESTRICTED STOCK UNITS
          1. Payment of RSUs. The RSUs covered by this Agreement shall become
payable to the Grantee if they become nonforfeitable in accordance with
Section 3 of this Article II.
          2. RSUs Not Transferable. The RSUs covered by the Agreement shall not
be transferable other than by will or pursuant to the laws of descent and
distribution prior to payment.

 



--------------------------------------------------------------------------------



 



          3. Vesting of RSUs.
     (a) Subject to the provisions of Sections 3(b) and 3(c) of this Article II,
all of the RSUs covered by this Agreement shall become nonforfeitable if the
Grantee shall have remained in the continuous employ of the Corporation or a
Subsidiary for three years from the Date of Grant.
     (b) Notwithstanding the provisions of Section 3(a) of this Article II, all
of the RSUs covered by this Agreement shall immediately become nonforfeitable
(i) if the Grantee dies or becomes permanently disabled (as hereinafter defined)
while in the employ of the Corporation or a Subsidiary during the three-year
period from the Date of Grant, or (ii) if a Change in Control (as defined below
in Section 3(d) of this Article II) occurs during the three-year period from the
Date of Grant while the Grantee is employed by the Corporation or a Subsidiary.
The Grantee shall be considered to have become permanently disabled if the
Grantee has suffered a permanent disability within the meaning of the long-term
disability plan in effect for, or applicable to, the Grantee and is “disabled”
within the meaning of Section 409A(a)(2)(C) of the Code. However, if the Change
in Control does not constitute a “change in control” for purposes of
Section 409A(a)(2)(A)(v) of the Code, then payment for the RSUs will be made
upon the earliest of (1) the Grantee’s “separation from service” with the
Corporation and its Subsidiaries within the meaning of Section 409A(a)(2)(A)(i)
of the Code (or, if the Grantee is a “specified employee” as determined pursuant
to identification methodology adopted by the Corporation in compliance with
Section 409A of the Code, the date of payment shall be the first business day of
the seventh month after the date of the Grantee’s separation from service with
the Corporation and its Subsidiaries within the meaning of
Section 409A(a)(2)(A)(i) of the Code), (2) the applicable vesting date under
Section 3(a) of this

2



--------------------------------------------------------------------------------



 



Article II, (3) the Grantee’s death, or (4) the Grantee’s permanent disability
(as defined herein).
     (c) Notwithstanding the provisions of Section 3(a) of this Article II, if
the Grantee should Retire (as hereinafter defined), a portion of the RSUs
covered by this Agreement shall become nonforfeitable. The number of RSUs that
shall become nonforfeitable shall be determined by multiplying the total number
of RSUs granted hereunder by the number of months the Grantee remained in the
continuous employ of the Corporation or a Subsidiary between the Date of Grant
and the effective date of such retirement divided by 36. The Committee may,
however, provide that more than such fraction shall become nonforfeitable in its
discretion pursuant to Section 19(c) of the Plan. “Retire” shall mean the
Grantee’s retirement under a retirement plan of the Corporation or a Subsidiary
at or after normal retirement age provided for in such retirement plan or
retirement at an earlier age with the consent of the Committee, or if any such
retirement does not constitute a separation from service with the Corporation
and its Subsidiaries within the meaning of Section 409A(a)(2)(A)(i) of the Code,
the Grantee’s later separation from service. Notwithstanding the foregoing, if
the Grantee is a “specified employee” as determined pursuant to identification
methodology adopted by the Corporation in compliance with Section 409A of the
Code, the date of payment for the RSUs shall be the first business day of the
seventh month after the date of the Grantee’s separation from service with the
Corporation and its Subsidiaries within the meaning of Section 409A(a)(2)(A)(i)
of the Code.
     (d) For purposes of this Agreement, “Change in Control” means:
     (i) The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within

3



--------------------------------------------------------------------------------



 



the meaning of Rule 13d-3 promulgated under the Exchange Act) of voting
securities of the Corporation where such acquisition causes such Person to own
(A) 20% or more of the combined voting power of the then outstanding voting
securities of the Corporation entitled to vote generally in the election of
directors (the “Outstanding Corporation Voting Securities”) without the approval
of the Incumbent Board as defined in (ii) below or (B) 35% or more of the
Outstanding Voting Securities of the Corporation with the approval of the
Incumbent Board; provided, however, that for purposes of this subsection (i),
the following acquisitions shall not be deemed to result in a Change of Control:
(I) any acquisition directly from the Corporation that is approved by the
Incumbent Board (as defined in subsection (ii), below), (II) any acquisition by
the Corporation or a subsidiary of the Corporation, (III) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the
Corporation or any corporation controlled by the Corporation, (IV) any
acquisition by any Person pursuant to a transaction described in clauses (A),
(B) and (C) of subsection (iii) below, or (V) any acquisition by, or other
Business Combination (as defined in (iii) below) with, a person or group of
which employees of the Corporation or any subsidiary of the Corporation control
a greater than 25% interest (a “MBO”) but only if the Grantee is one of those
employees of the Corporation or any subsidiary of the Corporation that are
participating in the MBO; provided, further, that if any Person’s beneficial
ownership of the Outstanding Corporation Voting Securities reaches or exceeds
20% or 35%, as the case may be, as a result of a transaction described in clause
(I) or (II) above, and such Person subsequently acquires beneficial ownership of
additional voting securities of the Corporation, such subsequent acquisition
shall be treated as an acquisition that causes such

4



--------------------------------------------------------------------------------



 



Person to own 20% or 35% or more, as the case may be, of the Outstanding
Corporation Voting Securities; and provided, further, that if at least a
majority of the members of the Incumbent Board determines in good faith that a
Person has acquired beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 20% or more of the Outstanding
Corporation Voting Securities inadvertently, and such Person divests as promptly
as practicable a sufficient number of shares so that such Person beneficially
owns (within the meanings of Rule 13d-3 promulgated under the Exchange Act) less
than 20% of the Outstanding Corporation Voting Securities, then no Change of
Control shall have occurred as a result of such Person’s acquisition; or
     (ii) individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board” (as modified by this clause (ii)) cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the date hereof whose election, or
nomination for election by the Corporation’s shareholders, was approved by a
vote of at least a majority of the directors then comprising the Incumbent Board
(either by a specific vote or by approval of the proxy statement of the
Corporation in which such person is named as a nominee for director, without
objection to such nomination) shall be considered as though such individual were
a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board; or

5



--------------------------------------------------------------------------------



 



     (iii) the consummation of a reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the assets of the
Corporation or the acquisition of assets of another corporation, or other
transaction (“Business Combination”) excluding, however, such a Business
Combination pursuant to which (A) the individuals and entities who were the
ultimate beneficial owners of voting securities of the Corporation immediately
prior to such Business Combination beneficially own, directly or indirectly,
more than 65% of, respectively, the then outstanding shares of common stock and
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors, as the case may be, of the entity
resulting from such Business Combination (including, without limitation, an
entity that as a result of such transaction owns the Corporation or all or
substantially all of the Corporation’s assets either directly or through one or
more subsidiaries), (B) no Person (excluding any employee benefit plan (or
related trust) of the Corporation, the Corporation or such entity resulting from
such Business Combination) beneficially owns, directly or indirectly (I) 20% or
more, if such Business Combination is approved by the Incumbent Board or
(II) 35% or more, if such Business Combination is not approved by the Incumbent
Board, of the combined voting power of the then outstanding securities entitled
to vote generally in the election of directors of the entity resulting from such
Business Combination and (C) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or

6



--------------------------------------------------------------------------------



 



     (iv) approval by the shareholders of the Corporation of a complete
liquidation or dissolution of the Corporation except pursuant to a Business
Combination described in clauses (A), (B) and (C) of subsection (iii), above.
          4. Form and Time of Payment of RSUs. Except as otherwise provided for
in Section 2 of Article III, payment for the RSUs shall be made in form of the
cash at the time they become nonforfeitable or otherwise become payable in
accordance with Section 3 of this Article II. The cash payment shall be equal to
(a) Market Value per Share on the date the RSUs become nonforfeitable times
(b) the number of RSUs covered by this Agreement plus any dividend equivalents
accrued on the RSUs since the Date of Grant (as provided in Section 6 of this
Article II below). Payments will be made in U.S. Dollars, less any applicable
federal, state, local or foreign withholding taxes. For the avoidance of doubt,
in no event shall the Grantee be entitled to receive payment in any form other
than cash, and under no circumstances shall the Grantee be entitled to receive
Common Shares or any other security hereunder.
          5. Forfeiture of RSUs. The RSUs shall be forfeited, except as
otherwise provided in Section 3(b) or 3(c) of this Article II above, if the
Grantee ceases to be employed by the Corporation or a Subsidiary prior to three
years from the Date of Grant.
          6. Dividend Equivalents. From and after the Date of Grant and until
the earlier of (a) the time when the RSUs become nonforfeitable and payable in
accordance with Section 3 of this Article II or (b) the time when the Grantee’s
right to receive cash payment of RSUs is forfeited in accordance with Section 4
of this Article II, on the date that the Corporation pays a cash dividend (if
any) to holders of Common Shares generally, the Grantee shall be entitled to a
number of additional whole RSUs determined by dividing (i) the product of
(A) the dollar amount of the cash dividend paid per Common Share on such date
and (B) the total number of RSUs (including dividend equivalents paid thereon)
previously credited to the Grantee as of such date, by (ii) the Market Value per
Share on such date. Such dividend

7



--------------------------------------------------------------------------------



 



equivalents (if any) shall be subject to the same terms and conditions and shall
be paid or forfeited in the same manner and at the same time as the RSUs to
which the dividend equivalents were credited.
          7. Effect of Detrimental Activity. Notwithstanding anything herein to
the contrary, if the Grantee, either during employment by the Corporation or a
Subsidiary or within one year after termination of such employment, shall engage
in any Detrimental Activity, (as hereinafter defined) and the Board shall so
find, the Grantee shall:
     (a) Forfeit all RSUs held by the Grantee, and
     (b) With respect to any RSUs that have become nonforfeitable and been paid
pursuant to this Agreement, pay to the Corporation in cash an amount equal to
the payment Grantee received when the RSUs become nonforfeitable. To the extent
that such amount is not paid to the Corporation, the Corporation may, to the
extent permitted by law, set off the amount so payable to it against any amounts
that may be owing from time to time by the Corporation or a Subsidiary to the
Grantee, whether as wages, deferred compensation or vacation pay or in the form
of any other benefit or for any other reason.
          8. For purposes of this Agreement, the term “Detrimental Activity”
shall include:
     (a) (i) Engaging in any activity in violation of the Section entitled
“Competitive Activity; Confidentiality; Nonsolicitation” in the Severance
Agreement between the Corporation and the Grantee, if such agreement is in
effect at the date hereof, or in violation of any corresponding provision in any
other agreement between the Corporation and the Grantee in effect on the date
hereof providing for the payment of severance compensation; or

8



--------------------------------------------------------------------------------



 



     (ii) If no such severance agreement is in effect as of the date hereof or
if a severance agreement does not contain a Section corresponding to
“Competitive Activity; Confidentiality; Nonsolicitation”:
     (A) Competitive Activity During Employment. Competing with the Corporation
anywhere within the United States during the term of the Grantee’s employment,
including, without limitation:
     (I) entering into or engaging in any business which competes with the
business of the Corporation;
     (II) soliciting customers, business, patronage or orders for, or selling,
any products or services in competition with, or for any business that competes
with, the business of the Corporation;
     (III) diverting, enticing or otherwise taking away any customers, business,
patronage or orders of the Corporation or attempting to do so; or
     (IV) promoting or assisting, financially or otherwise, any person, firm,
association, partnership, corporation or other entity engaged in any business
which competes with the business of the Corporation.
     (B) Following Termination. For a period of one year following the Grantee’s
termination date:
     (I) entering into or engaging in any business which competes with the
Corporation’s business within the Restricted Territory (as hereinafter defined);
     (II) soliciting customers, business, patronage or orders for, or selling,
any products or services in competition with, or for any business,

9



--------------------------------------------------------------------------------



 



wherever located, that competes with, the Corporation’s business within the
Restricted Territory;
     (III) diverting, enticing or otherwise taking away any customers, business,
patronage or orders of the Corporation within the Restricted Territory, or
attempting to do so; or
     (IV) promoting or assisting, financially or otherwise, any person, firm,
association, partnership, corporation or other entity engaged in any business
which competes with the Corporation’s business within the Restricted Territory.
For the purposes of Sections 8(a)(ii)(A) and (B) above, inclusive, but without
limitation thereof, the Grantee will be in violation thereof if the Grantee
engages in any or all of the activities set forth therein directly as an
individual on the Grantee’s own account, or indirectly as a partner, joint
venturer, employee, agent, salesperson, consultant, officer and/or director of
any firm, association, partnership, corporation or other entity, or as a
stockholder of any corporation in which the Grantee or the Grantee’s spouse,
child or parent owns, directly or indirectly, individually or in the aggregate,
more than five percent (5%) of the outstanding stock.
     (C) “The Corporation.” For the purposes of this Section 8(a)(ii) of
Article II, the “Corporation” shall include any and all direct and indirect
subsidiaries, parents, and affiliated, or related companies of the Corporation
for which the Grantee worked or had responsibility at the time of termination of
the Grantee’s employment and at any time during the two year period prior to
such termination.

10



--------------------------------------------------------------------------------



 



     (D) “The Corporation’s Business.” For the purposes of this Section 8 of
Article II inclusive, the Corporation’s business is defined to be the
manufacture, marketing and sale of high performance engineered materials serving
global telecommunications and computer, magnetic and optical data storage,
aerospace and defense, automotive electronics, industrial components and
appliance markets, as further described in any and all manufacturing, marketing
and sales manuals and materials of the Corporation as the same may be altered,
amended, supplemented or otherwise changed from time to time, or of any other
products or services substantially similar to or readily substitutable for any
such described products and services.
     (E) “Restricted Territory.” For the purposes of Section 8(a)(ii)(B) of
Article II, the Restricted Territory shall be defined as and limited to:
     (I) the geographic area(s) within a one hundred mile radius of any and all
of the Corporation’s location(s) in, to, or for which the Grantee worked, to
which the Grantee was assigned or had any responsibility (either direct or
supervisory) at the time of termination of the Grantee’s employment and at any
time during the two-year period prior to such termination; and
     (II) all of the specific customer accounts, whether within or outside of
the geographic area described in (I) above, with which the Grantee had any
contact or for which the Grantee had any responsibility (either direct or
supervisory) at the time of termination of the Grantee’s employment and at any
time during the two-year period prior to such termination.

11



--------------------------------------------------------------------------------



 



     (F) Extension. If it shall be judicially determined that the Grantee has
violated any of the Grantee’s obligations under Section 8(a)(ii)(B) of Article
II, then the period applicable to each obligation that the Grantee shall have
been determined to have violated shall automatically be extended by a period of
time equal in length to the period during which such violation(s) occurred.
     (b) Non-Solicitation. Except as otherwise provided in Section 8(a)(i) of
Article II, Detrimental Activity shall also include directly or indirectly at
any time soliciting or inducing or attempting to solicit or induce any
employee(s), sales representative(s), agent(s) or consultant(s) of the
Corporation and/or of its parents, or its other subsidiaries or affiliated or
related companies to terminate their employment, representation or other
association with the Corporation and/or its parent or its other subsidiary or
affiliated or related companies.
     (c) Further Covenants. Except as otherwise provided in Section 8(a)(i) of
Article II, Detrimental Activity shall also include:
     (i) directly or indirectly, at any time during or after the Grantee’s
employment with the Corporation, disclosing, furnishing, disseminating, making
available or, except in the course of performing the Grantee’s duties of
employment, using any trade secrets or confidential business and technical
information of the Corporation or its customers or vendors, including without
limitation as to when or how the Grantee may have acquired such information.
Such confidential information shall include, without limitation, the
Corporation’s unique selling, manufacturing and servicing methods and business
techniques, training, service and business manuals, promotional materials,
training courses and other training and instructional materials, vendor and
product information, customer and prospective customer lists, other customer and
prospective

12



--------------------------------------------------------------------------------



 



customer information and other business information. The Grantee specifically
acknowledges that all such confidential information, whether reduced to writing,
maintained on any form of electronic media, or maintained in the Grantee’s mind
or memory and whether compiled by the Corporation, and/or the Grantee, derives
independent economic value from not being readily known to or ascertainable by
proper means by others who can obtain economic value from its disclosure or use,
that reasonable efforts have been made by the Corporation to maintain the
secrecy of such information, that such information is the sole property of the
Corporation and that any retention and use of such information by the Grantee
during the Grantee’s employment with the Corporation (except in the course of
performing the Grantee’s duties and obligations to the Corporation) or after the
termination of the Grantee’s employment shall constitute a misappropriation of
the Corporation’s trade secrets.
     (ii) Upon termination of the Grantee’s employment with the Corporation, for
any reason, the Grantee’s failure to return to the Corporation, in good
condition, all property of the Corporation, including without limitation, the
originals and all copies of any materials which contain, reflect, summarize,
describe, analyze or refer or relate to any items of information listed in
Section 8(c)(i) of Article II of this Agreement.
     (d) Discoveries and Inventions. Except as otherwise provided in Section
8(a)(i) of Article II, Detrimental Activity shall also include the failure or
refusal of the Grantee to assign to the Corporation, its successors, assigns or
nominees, all of the Grantee’s rights to any discoveries, inventions and
improvements, whether patentable or not, made, conceived or suggested, either
solely or jointly with others, by the Grantee while in the Corporation’s employ,
whether in the course of the Grantee’s employment

13



--------------------------------------------------------------------------------



 



with the use of the Corporation’s time, material or facilities or that is in any
way within or related to the existing or contemplated scope of the Corporation’s
business. Any discovery, invention or improvement relating to any subject matter
with which the Corporation was concerned during the Grantee’s employment and
made, conceived or suggested by the Grantee, either solely or jointly with
others, within one year following termination of the Grantee’s employment under
this Agreement or any successor agreements shall be irrebuttably presumed to
have been so made, conceived or suggested in the course of such employment with
the use of the Corporation’s time, materials or facilities. Upon request by the
Corporation with respect to any such discoveries, inventions or improvements,
the Grantee will execute and deliver to the Corporation, at any time during or
after the Grantee’s employment, all appropriate documents for use in applying
for, obtaining and maintaining such domestic and foreign patents as the
Corporation may desire, and all proper assignments therefor, when so requested,
at the expense of the Corporation, but without further or additional
consideration.
     (e) Work Made For Hire. Except as otherwise provided in Section 8(a)(i) of
Article II, Detrimental Activity shall also include violation of the
Corporation’s rights in any or all work papers, reports, documentation,
drawings, photographs, negatives, tapes and masters therefore, prototypes and
other materials (hereinafter, “items”), including without limitation, any and
all such items generated and maintained on any form of electronic media,
generated by Grantee during the Grantee’s employment with the Corporation. The
Grantee acknowledges that, to the extent permitted by law, all such items shall
be considered a “work made for hire” and that ownership of any and all
copyrights in any and all such items shall belong to the Corporation. The item
will recognize the Corporation as the copyright owner, will contain all proper
copyright notices, e.g.,

14



--------------------------------------------------------------------------------



 



“(creation date) [Corporation’s Name], All Rights Reserved,” and will be in
condition to be registered or otherwise placed in compliance with registration
or other statutory requirements throughout the world.
     (f) Termination for Cause. Except as otherwise provided in Section 8(a)(i)
of Article II, Detrimental Activity shall also include activity that results in
termination for Cause. For the purposes of this Section, “Cause” shall mean
that, the Grantee shall have:
     (i) been convicted of a criminal violation involving fraud, embezzlement,
theft or violation of federal antitrust statutes or federal securities laws in
connection with his duties or in the course of his employment with the
Corporation or any affiliate of the Corporation;
     (ii) committed intentional wrongful damage to property of the Corporation
or any affiliate of the Corporation; or
     (iii) committed intentional wrongful disclosure of secret processes or
confidential information of the Corporation or any affiliate of the Corporation;
and any such act shall have been demonstrably and materially harmful to the
Corporation.
     (g) Other Injurious Conduct. Detrimental Activity shall also include any
other conduct or act determined to be injurious, detrimental or prejudicial to
any significant interest of the Corporation or any subsidiary unless the Grantee
acted in good faith and in a manner he or she reasonably believed to be in or
not opposed to the best interests of the Corporation.
     (h) Reasonableness. The Grantee acknowledges that the Grantee’s obligations
under this Section 8 of Article II are reasonable in the context of the nature
of the Corporation’s business and the competitive injuries likely to be
sustained by the

15



--------------------------------------------------------------------------------



 



Corporation if the Grantee were to violate such obligations. The Grantee further
acknowledges that this Agreement is made in consideration of, and is adequately
supported by the agreement of the Corporation to perform its obligations under
this Agreement and by other consideration, which the Grantee acknowledges
constitutes good, valuable and sufficient consideration.
ARTICLE III
GENERAL PROVISIONS
          1. Compliance with Law. The Corporation shall make reasonable efforts
to comply with all applicable federal and state securities laws.
          2. Dilution and Other Adjustments. The Committee shall make such
adjustments in the RSUs covered by this Agreement as such Committee in its sole
discretion, exercised in good faith, may determine is equitably required to
prevent dilution or enlargement of the rights of the Grantee that otherwise
would result from (a) any stock dividend, stock split, combination of shares,
recapitalization or other change in the capital structure of the Corporation, or
(b) any merger, consolidation, spin-off, reorganization, partial or complete
liquidation or other distribution of assets, or issuance of warrants or other
rights to purchase securities, or (c) any other corporate transaction or event
having an effect similar to any of the foregoing. In the event of any such
transaction or event, the Committee may provide in substitution for this award
of RSUs such alternative consideration as it may in good faith determine to be
equitable under the circumstances and may require in connection therewith the
surrender of this award of RSUs so replaced.
          3. Continuous Employment. For purposes of this Agreement, the
continuous employment of the Grantee with the Corporation or a Subsidiary shall
not be deemed to have been interrupted, and the Grantee shall not be deemed to
have ceased to be

16



--------------------------------------------------------------------------------



 



an employee of the Corporation or a Subsidiary, by reason of the transfer of his
employment among the Corporation and its Subsidiaries or a leave of absence
approved by the Board.
          4. No Employment Contract; Right to Terminate Employment. The grant of
the RSUs to the Grantee is a voluntary, discretionary award being made on a
one-time basis and it does not constitute a commitment to make any future
awards. The grant of the RSUs and any payments made hereunder will not be
considered salary or other compensation for purposes of any severance pay or
similar allowance, except as otherwise required by law. Nothing in this
Agreement will give the Grantee any right to continue employment with the
Corporation or any Subsidiary, as the case may be, or interfere in any way with
the right of the Corporation or a Subsidiary to terminate the employment of the
Grantee at any time.
          5. Relation to Other Benefits. Any economic or other benefit to the
Grantee under this Agreement or the Plan shall not be taken into account in
determining any benefits to which the Grantee may be entitled under any
profit-sharing, retirement or other benefit or compensation plan maintained by
the Corporation or a Subsidiary and shall not affect the amount of any life
insurance coverage available to any beneficiary under any life insurance plan
covering employees of the Corporation or a Subsidiary.
          6. Information. Information about the Grantee and the Grantee’s
participation in the Plan may be collected, recorded and held, used and
disclosed for any purpose related to the administration of the Plan. The Grantee
understands that such processing of this information may need to be carried out
by the Corporation and its Subsidiaries and by third party administrators
whether such persons are located within the Grantee’s country or elsewhere,
including the United States of America. The Grantee consents to the processing
of information relating to the Grantee and the Grantee’s participation in the
Plan in any one or more of the ways referred to above.

17



--------------------------------------------------------------------------------



 



          7. Amendments. Any amendment to the Plan shall be deemed to be an
amendment to this Agreement to the extent that the amendment is applicable
hereto; provided, however, that no amendment shall adversely affect the rights
of the Grantee with under this Agreement without the Grantee’s consent.
Notwithstanding the foregoing, the limitation requiring the consent of a Grantee
to certain amendments shall not apply to any amendment that is deemed necessary
by the Corporation to ensure compliance with Section 409A of the Code.
          8. Severability. In the event that one or more of the provisions of
this Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.
          9. Governing Law. This agreement is made under, and shall be construed
in accordance with, the internal substantive laws of the State of Ohio.
          10. Compliance with Section 409A of the Code. To the extent
applicable, it is intended that this Agreement and the Plan comply with the
provisions of Section 409A of the Code, so that the income inclusion provisions
of Section 409A(a)(1) of the Code do not apply to the Grantee. This Agreement
and the Plan shall be administered in a manner consistent with this intent.
Reference to Section 409A of the Code is to Section 409A of the Internal Revenue
Code of 1986, as amended, and will also include any regulations or any other
formal guidance promulgated with respect to such Section by the U.S. Department
of the Treasury or the Internal Revenue Service.

18



--------------------------------------------------------------------------------



 



     The undersigned Grantee hereby accepts the award granted pursuant to this
Agreement on the terms and conditions set forth herein.

             
Dated:
 
 
     
 
 
          Grantee

     Executed in the name of and on behalf of the Corporation at Cleveland, Ohio
as of this ___ day of                     , 2010.

            BRUSH ENGINEERED MATERIALS INC.
      By           [NAME]        [TITLE]     

19